Citation Nr: 1519307	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-27 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel





INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972, and from March 1973 to May 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Provide access to the Veteran's electronic claims file to the VA examiner who provided the March 2014 VA audiology examination or another qualified examiner. The examiner should review the file and note the review in their opinion. If the examiner believes that an additional examination is necessary, it should be provided. 

After a review of the claims file, the examiner must specifically state:

a. Whether it is at least as likely as not that the Veteran's current bilateral hearing loss disorder became manifested to a compensable degree within one year of service; and
   
b. Whether it is at least as likely as not that the Veteran's current tinnitus is related to service, to include the conceded in-service noise exposure.

If the examiner is unable to provide an opinion requested by this Remand, he or she must so indicate and explain why. 

2. Thereafter, readjudicate the claims on appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

